United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Princeton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0371
Issued: April 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 8, 2016 appellant, through counsel, filed a timely appeal from an
August 16, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her claim
should be expanded to include a tear of the medial meniscus of the right knee as a result of her
June 1, 2015 employment injury.
FACTUAL HISTORY
On June 2, 2015 appellant, then a 52-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on June 1, 2015 she sustained a pull or tear in her right knee climbing
up “high cement steps” delivering mail to a residence. She stopped work on June 3, 2015.
OWCP accepted the claim for a right knee sprain.3
Appellant initially received treatment for her injury on June 2, 2015 from Dr. Jasmeet
Singh Bhogal, Board-certified in family practice. Dr. Bhogal obtained a history of her
experiencing “excruciating knee pain after stepping on a step and feeling a pull in her knee.” He
diagnosed a sprain of the knee and leg and provided work restrictions.
In a report dated June 29, 2015, Dr. Brian J. Sennett, a Board-certified orthopedic
surgeon, related that around four weeks earlier appellant was going up “an oversized step and felt
something rip in the anterior aspect of the knee in the region of the patella tendon.” He
diagnosed a right knee strain of the patella tendon with patella tendinitis and a possible tear of
the medial meniscus. Dr. Sennett referred appellant for a magnetic resonance imaging (MRI)
scan study.4 The MRI scan, obtained on July 29, 2015, revealed a “displaced radial tear of the
posterior horn medial meniscus with involvement of the tibial root attachment,” degenerative
arthrosis of the medial and patellofemoral compartment, and moderate joint effusion.
Counsel, on October 13, 2015, requested that OWCP expand acceptance of the claim to
include a tear of the posterior horn of the right medial meniscus.
By decision dated October 21, 2015, OWCP found that appellant had not established that
her claim should be expanded to include a right medial meniscus tear due to her June 1, 2015
work injury. It determined that she had not submitted reasoned medical evidence showing a
causal relationship between her June 1, 2015 work injury and her meniscal tear.
On October 26, 2015 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative.
Dr. Sennett, in a November 29, 2015 report, discussed appellant’s history of climbing up
steps on June 1, 2015 and feeling “something ‘rip’ in the anterior aspect of the knee.” He
3

On July 24, 2015 OWCP denied appellant’s claim as the medical evidence was insufficient to establish causal
relationship. On August 5, 2015 appellant requested an oral hearing. Following a preliminary review, in a decision
dated September 30, 2015, an OWCP hearing representative vacated the July 24, 2015 decision and accepted the
claim for right knee strain.
4

In a progress report dated July 13, 2015, Dr. Sennett provided examination findings of bilateral tenderness of the
medial joint line.

2

discussed his initial findings and the results of diagnostic studies. Dr. Sennett related that
appellant had a follow-up examination August 3, 2015. He opined, “It was noted that [appellant]
had a root tear avulsion of her medial meniscus of her right knee as well as arthritis of the medial
hemi-compartment of the right knee. The arthritis involving her right knee was not as bad as her
left knee, as the left knee had ‘bone on bone’ arthritic changes.” Dr. Sennett diagnosed a torn
medial meniscus of the right knee and bilateral knee osteoarthritis. He related:
“With respect to causality, it is not possible to state that [appellant] tore her right
medial meniscus on June 1, 2015 ascending the stairs while working. She stated
in the office that her knee had been bothering her while using the pedals, while
driving, and the pain worsened on June 1, 2015 while ascending the stairs. It can
be stated within a reasonable degree of medical certainty that [appellant]
aggravated her right knee as a result of ascending the stairs on June 1, 2015.”
Dr. Sennett advised that appellant was unable to drive her vehicle from June 1 to
October 19, 2015.
At the hearing, held on February 3, 2016, appellant related that beginning
November 2014 the gas pedal in her truck was difficult to press and that her knee began hurting.
It took until February 2015 for the pedal to be replaced. On June 1, 2015 appellant experienced a
ripping sensation and severe pain in her knee climbing a high step. She described her continued
difficulty driving with her knee.
By decision dated March 7, 2016, OWCP’s hearing representative affirmed the
October 21, 2015 decision. He found that Dr. Sennett did not provide sufficient rationale for his
finding that climbing stairs aggravated appellant’s right knee. The hearing representative noted
that the only issue was a traumatic event on June 1, 2015 rather than any injury resulting from
using pedals beginning in 2014.
Dr. Sennett, in a report dated March 6, 2016, discussed appellant’s history of sharp pain
and “increased symptoms related to [appellant] medial meniscus tear of [the] right knee” on
June 1, 2015 going up a step. He related, “As a result, it is my opinion within a reasonable
degree of medical certainty that [appellant] ascension of the oversized step of June 1, 2015
contributed, in some way, to the aggravation of the diagnosed right medial meniscus tear.”
Appellant, through counsel, on May 19, 2016 requested reconsideration.
By decision dated August 16, 2016, OWCP denied modification of the March 7, 2016
decision.5 It found that Dr. Sennett did not explain why climbing the step on June 1, 2015
aggravated a meniscal tear.
On appeal counsel contends that Dr. Sennett’s reports are sufficient to either establish the
claim or to require further development of the evidence.

5

OWCP indicated that the hearing representative’s decision was dated March 11, 2016 rather than
March 7, 2016.

3

LEGAL PRECEDENT
Appellant bears the burden of proof to establish that a condition not accepted or approved
by OWCP is causally related to an employment injury.6 Causal relationship is a medical issue,
and the medical evidence generally required to establish causal relationship is rationalized
medical opinion evidence.7 The opinion of the physician must be based on a complete factual
and medical background of the claimant,8 must be one of reasonable medical certainty,9 and must
explain the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.10
ANALYSIS
OWCP accepted that appellant sustained a right knee sprain on June 1, 2015 in the
performance of duty. On October 13, 2015 counsel requested that OWCP expand acceptance of
her claim to include a tear of the right posterior horn of the medial meniscus. The issue is
whether appellant submitted sufficient medical evidence to show that her medial meniscal tear
was a result of her June 1, 2015 work injury.
The Board finds that the medical evidence is insufficient to establish that appellant’s
claim should be expanded to include a right meniscus tear. In a November 29, 2015 report,
Dr. Sennett reviewed the history of her feeling something ripping in the anterior right knee after
climbing steps on June 1, 2015. He discussed test results and noted that appellant had a tear of
the medial meniscus of the right knee and bilateral knee arthritis worse on the left. Dr. Sennett
advised that it was impossible to definitely determine that the meniscal tear occurred on June 1,
2015 walking up steps, noting that she also related that she had knee pain using vehicle pedals
driving. He opined that going up stairs on June 1, 2015 aggravated appellant’s right knee
condition. Dr. Sennett did not, however, specify how the work injury of June 1, 2015 caused a
tear or fully explain how the described work injury caused or aggravated a right knee condition.
Without a firm diagnosis supported by medical rationale, the report is of little probative value.11
Dr. Sennett, on March 6, 2016, found that appellant had increased right knee pain and symptoms
due to a medial meniscal tear of the right knee climbing a step on June 1, 2015. He opined that
climbing the step contributed “in some way” to an aggravation of the right medial meniscus tear.
Dr. Sennett’s finding that climbing the large steps on June 1, 2015 “in some way” aggravated a
meniscal tear is speculative and unexplained, and thus insufficient to meet appellant’s burden of

6

See V.B., Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200 (2004).

7

John W. Montoya, 54 ECAB 306 (2003).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

Supra note 7.

10

Judy C. Rogers, 54 ECAB 693 (2003).

11

See Samuel Senkow, 50 ECAB 370 (1999) (finding that, because a physician’s opinion of Legionnaires disease
was not definite and was unsupported by medical rationale, it was insufficient to establish causal relationship).

4

proof.12 His June 29, 2015 report is also of limited probative value as it did not specifically
address whether her employment caused or aggravated a diagnosed medical condition.13
On appeal appellant, through counsel, contends that the reports from Dr. Sennett are
sufficient to meet her burden of proof or to require further development. OWCP, however, did
not accept her claim for a right meniscal tear. Where appellant claims that a condition not
accepted or approved by OWCP was due to her employment injury, she bears the burden of
proof to establish that the condition is causally related to the employment injury through the
submission of rationalized medical evidence.14 Dr. Sennett did not provide sufficient rationale
for his opinion that the work injury aggravated a tear of the right medial meniscus. Medical
conclusions unsupported by rationale are of little probative value.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her claim
should be expanded to include a tear of the medial meniscus of the right knee as a result of her
June 1, 2015 employment injury.

12

See D.E., 58 ECAB 448 (2007); T.F., 58 ECAB 128 (2006).

13

See K.W., 59 ECAB 271 (2007) (medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
14

See supra note 6.

15

Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

